EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 8, line 7, after “a single bond” delete “(”.
In the same claim, line 13, after “1 or 2” delete “)”.

In claim 9, line 7, after “a single bond” delete “(”.
In the same claim, line 13, after “1 or 2” delete “)”.

In claim 10, line 7, after “a single bond” delete “(”.
In the same claim, line 13, after “1 or 2” delete “)”.

In claim 11, line 7, after “a single bond” delete “(”.
In the same claim, line 13, after “1 or 2” delete “)”.

In claim 14, line 2, delete “a temperature (deposition temperature)” insert –a deposition temperature--.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 7, and 12-21 are allowable. The restriction requirement among Species I, II, III, IV, and V, as set forth in the Office action mailed on 21 May 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 May 2020 is partially withdrawn.  Claims 6 and 8-11, directed to Species II, III, IV, and V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 3-5, directed to non-elected Species B, C, and D remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. Allowable claim 1 recites structure for cyclic group Ar3 of Chemical Formula 1 exclusive to Species A.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 3-5 directed to species of cyclic group Ar3 of Chemical Formula 1 non-elected without traverse.  Accordingly, claims 3-5 have been cancelled.

Status of Claims
As set forth above, claims 1 and 6-21 are presently under consideration and claims 2-5 are cancelled.
The examiner’s amendments recited above are proposed to fix potential issues of indefiniteness in claims 8-11 and 14.
Applicant’s amendments to the claims filed with the response dated 23 December 2020 have overcome the rejections of claims 1-2, 7 and 12-21 under 35 U.S.C. 112(a) and have overcome the rejections of claims 1-2, 7 and 12-21 under 35 U.S.C. 112(b) set forth in the prior office action. These rejections are therefore withdrawn.
Applicant’s Terminal disclaimer filed with the response dated 23 December 2020 has overcome the grounds of nonstatutory double patenting set forth in the prior office action. These rejections are therefore withdrawn.
No prior art rejection was made in the prior office action, and an updated search and consideration of the amended claims including an STN chemical structure search 

Reasons for Allowance
Claims 1 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As set forth in the prior office action, regarding claim 1, the closest prior art of record of Yofu et al (US 2011/0074491) teaches a compound for use an organic layer capable of absorbing green light for use in a photoelectric conversion film where the Compound 11 is: 

    PNG
    media_image1.png
    382
    596
    media_image1.png
    Greyscale

which is the same as the claimed compound of chemical formula 1 with Ar3 being represented by Chemical formula 2A except that the Compound 11 of Yofu teaches a 
Regarding claim 1, the prior art of Lim et al (US 2016/0149132) also teaches a compound for an organic photoelectric device being capable of sensing light in a green wavelength region and having improved thermal stability where the compound is represented by Formula 1 and explained in paragraphs [0013]-[0050] of Lim cited below:

    PNG
    media_image2.png
    920
    364
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    923
    699
    media_image3.png
    Greyscale

1 and Ar2. Furthermore, in paragraphs [0127]-[0129], Lim teaches that if aromatic groups Ar1 and Ar2 are linked, such a conjugation structure may be broken and a desirable conjugation length is not provided, or When the Ar1 and Ar2 are an alkyl group or are linked to each other to provide an N-containing aliphatic cyclic group, instead of the aromatic group, the compound structure has planarity and thus a full width at half maximum (FWHM) of a light absorption curve may become undesirably wide which indicates reduction of absorption selectivity in a green wavelength region.
In view of the disclose of Lim, one of ordinary skill in the art would not have found sufficient motivation to provide a linking group G between Ar1 and Ar2 of Lim as such a modification could potentially lead to a reduced absorption selectivity in the compound and no predictable benefit of such a modification is disclosed by Lim or Yofu.
As such the prior art of record does not anticipate or render obvious each and every limitation of claim 1. Claim 1 is thus found allowable over the prior art of record, and claims 6-21 which depend from claim 1 are also found allowable by their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726